DETAILED ACTION
1.	This is in response to communications: RCE filed 04/23/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.

Allowable Subject Matter
2.	Claims  1-5, 7-10, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
LEE et al. (US 2015/0243355 A1), KANG (US 2018/0059938 A1), PARK et al. (US 2020/0194067 A1), and SHIN et al. (US 2018/0158524 A1) are the closest prior art of record but they do not teach all the limitations of the claim 1 and 18 (and associated dependent claims) as in the current amendment 03/31/2021.
Regarding independent claim  1 (and dependent claims 2-5, 7-10, and 12-17), prior art of record teach all limitations of the claims(s) except the prior art of record DO provide motivations for combination for -  
“…the control circuit electrically connects the global bitline to a first power supply terminal in order to precharge the global bitline, electrically disconnects the global bitline from the first power supply terminal after the after the global bitline is precharged, connects the global bitline and the cell bitline after the global bitline is electrically disconnected from the first power supply terminal, and then activates the sense amplifier, during the first read operation…”
Regarding independent claim  18 (and dependent claim 19), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for -  
“…a bitline driver configured to electrically connect the global bitline to a supply voltage terminal to precharge the global bitline and then electrically disconnect the global bitline from the supply voltage terminal,  wherein the bitline decoder electrically connects the global bitline and the cell bitline after the global bitline is electrically disconnected from the supply voltage terminal…”
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 03/30/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see 
Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)